Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 10, 2016

The Court of Appeals hereby passes the following order:

A17A0546. ANTONIO ROBINSON v. CLERK OF SUPERIOR COURT et al.

      The Supreme Court dismissed Antonio Robinson’s appeal of the trial court’s
order denying the filing of his mandamus petition. Due to a clerical error, the appeal
was then transferred to and docketed in this Court. Accordingly, this appeal is hereby
REMOVED from our docket and TRANSFERRED to the Supreme Court.

                                       Court of Appeals of the State of Georgia
                                                                            11/10/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.